DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim language includes duplications of the word “to” as in “configured to: to output” It would be clearer as “configured to: output” or “configured: to output”.  Appropriate correction is required.
Drawings
The drawings are objected to because figure 4 draws the multiplexers 26 and 27 as if the mode signal it tied to the multiplexer select input.  However, paragraph [0029] states “For this purpose, the driver IC 20 contains the multiplexers 26 and 27 mentioned which connect either the mode controller 23 or the outputs of the comparators 22 and 21 to the pins RXD and ED.” Thus, it is unclear if the mode controller signal is connected to a second one of the data inputs as in the specification or to the select input as in the drawing or two separate signals one to the data input and the other to the select input.  The examiner notes as per paragraph [0029]. That the mode controller would need two signals one for the select and the other to the data input for “the mode controller 23 to output signals at the pins RXD and ED” unless the signal the mode controller outputs is a ground or Vcc or High Z tied to the other data input terminal of the multiplexers. The examiner notes claim 11 was treated as connected like in the drawings with the mode signal tied to the multiplexer select input.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the mode controller is configured to provide data to the second connection during the second mode via the second multiplexer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohie PN 5,581,556.
In regards to claims 1, 14:  Ohie teaches an integrated driver circuit (40) having: a first connection 44 and a second connection (43) configured to be connected to a control chip (60); at least one bus connection 41, 42) configured to be connected to a bus line (21 and 22); and a control circuit (62/63) configured to operate in a first mode (sleep mode) or a second mode (normal operation not sleep mode), the control circuit configured to: to output a reception signal (output terminal of differential comparator) at the second connection (43) in the second mode (normal operation not sleep mode), wherein the reception signal represents a bus signal received at the bus connection (43 represents the differential signals received at 41,42), to assume a state of low power consumption in the first mode (sleep mode command S60a from 60 "The differential comparator 40 has a SLEEP control terminal 44 for receiving a SLEEP command signal S60a from the communication control circuit 60. The differential comparator 40 cuts off its internal current path in response to the SLEEP command signal S60a. The transistors 81 and 82, which constitute the transmitting circuit, are base-controlled based on control signals output from the communication control circuit 60" Column 2 lines 50-67), to change from the first mode (sleep mode) to the second mode (normal operating mode) when a first command (wake-up command) is detected at the first connection (44), and to change from the second mode (normal operating mode) to the first mode (Sleep) when the bus signal does not indicate any data for a predefined period of time ("the communication control circuit 60 is automatically shifted to the SLEEP mode when the passive state is continued for a predetermined time interval or more" (Column 7 lines 7-20).  
In regards to claim 5:  Ohie teaches the second connection is an output.
In regards to claims 8-9:  Ohie teaches a first comparator 70 configured to detect bus activity (detects signal edges) and a second comparator 62 configured to detect data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohie PN 5,581,556 in view of Quigley PN 2016/0352237.
In regards to claim 2:  Ohie teaches the sleep command being a single H bit (i.e. one level change from low to high) as opposed to a “sequence of level changed” Quigley teaches an encoded sleep command that is sent from a controller (218) to an enable/disable Detection circuit 270 “the sleep command detection circuit 270 decodes the enable command,” Para [0032] which in turn enables/disables a driver 164. A decoded signal would be a particular sequence of level changes.  It would have been obvious to a parson of ordinary skill in the art before the effective filing date of the claimed invention to use a sequence of bits and a command decoder for the sleep command because this would have allowed for more then just two commands sleep/wake.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohie PN 5,581,556 in view of Quigley PN 2016/0352237 as applied to claim 2 above, and further in view of Narayan PN 8,856,178.
In regards to claim 6:  Quigley teaches more than just two commands.  Narayan teaches a driver that receives a mode command to switch between tow modes Single ended as in Ohie and differential.  It would have been obvious to include the capability of setting the driver as differential because this would allow the advantages of differential such as allowing signals to be transferred over greater distances.
In regards to claim 7:  Narayan teaches differential but does not expressly teach 10 base T.  Official notice is taken that 10 base T is a common differential communication mode.  It would have been obvious to use 10 base T1s because this is a vert simple form of bus.  Ohie teaches the driver only as a receiver instead of a transceiver Narayan expressly teaches transceivers Claim 4. Which are combination driver/receiver.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohie PN 5,581,556 in view of Cooper et al PN 5,294,928.
In regards to claim 3:  Ohie does not teach sending a confirmation of receipt of the sleep command.  Ohie however does teach in sleep that the output 43 goes to sleep thus the sleep command could be identified by the fact that 43 gets tied low but Ohie does not expressly state sending a confirmation.  Cooper et al teaches “The ADC is adapted to "wait" two tad cycles before acknowledging a "sleep" command, and, hence, the microcontroller will have had plenty of time to delay the command. If at the end of the "wait" period, the sleep line is still active, the ADC will "power-down" at that time. The same circuitry that "reads" the sleep control line also is gated with a control bit which can turn the ADC on and off”.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to acknowledge the sleep command because this would have allowed the controller to know the driver was asleep.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohie PN 5,581,556 in view of Asghar PN 5,768,613.
In regards to claims 4, 15, 17:  Ohie teaches 44 as input and 43 as output.  Ohie does not state the pins are configurable as an input pin.  Asghar teaches I/O pins may be configurable as either input or output.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to use programmable I/O pins because this would have allowed the driver to be wired backwards and still work.
In regards to claim 18:  Ohie teaches the second connection is an output.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohie PN 5,581,556 in view of Stein et al PN 5,153,466.
In regards to claim 10:  Ohie teaches the data comparator being a differential comparator but does not mention a window comparator.  Stein et al teaches a transceiver that includes a differential window comparator 116 for receiving data.  It would have been obvious to have the comparator be a window comparator because this would have to allowed it to determine whether an unknown input is between two precise reference threshold voltages.  It employs two comparators to detect over-voltage or under-voltage.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohie PN 5,581,556 in view of Jolley et al PN 5,832,244.
In regards to claim 11:  Ohie teaches the output section 64 either outputting the results of the comparison or with transistor 50 off due to the signal 44 outputting a low state.  Ohie does not teach the output section 64 is constructed as a multiplexer.  Jolley et al multiplexer 202 outputting either PP-Host out or ground based on the value of the mode signal at the select input.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a multiplexer as the output control because this is a common form or output control.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohie PN 5,581,556 in view of Asghar PN 5,768,613 as applied to claim 15 above, and further in view of Cooper et al PN 5,294,928.
In regards to claim 16:  Ohie does not teach sending a confirmation of receipt of the sleep command.  Ohie however does teach in sleep that the output 43 goes to sleep thus the sleep command could be identified by the fact that 43 gets tied low but Ohie does not expressly state sending a confirmation.  Cooper et al teaches “The ADC is adapted to "wait" two tad cycles before acknowledging a "sleep" command, and, hence, the microcontroller will have had plenty of time to delay the command. If at the end of the "wait" period, the sleep line is still active, the ADC will "power-down" at that time. The same circuitry that "reads" the sleep control line also is gated with a control bit which can turn the ADC on and off”.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to acknowledge the sleep command because this would have allowed the controller to know the driver was asleep.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohie PN 5,581,556 in view of Asghar PN 5,768,613 as applied to claim 15 above, and further in view of Quigley PN 2016/0352237and Narayan PN 8,856,178.
In regards to claim 19:  Ohie teaches the sleep command being a single H bit (i.e. one level change from low to high) as opposed to a having more than just two commands. Quigley teaches an encoded sleep command that is sent from a controller (218) to an enable/disable Detection circuit 270 “the sleep command detection circuit 270 decodes the enable command,” Para [0032] which in turn enables/disables a driver 164. A decoded signal would be a particular sequence of level changes.  It would have been obvious to a parson of ordinary skill in the art before the effective filing date of the claimed invention to use a sequence of bits and a command decoder for the sleep command because this would have allowed for more than just two commands sleep/wake.  Quigley teaches more than just two commands.  Narayan teaches a driver that receives a mode command to switch between tow modes Single ended as in Ohie and differential.  It would have been obvious to include the capability of setting the driver as differential because this would allow the advantages of differential such as allowing signals to be transferred over greater distances.
In regards to claim 20:  Narayan teaches differential but does not expressly teach 10 base T.  Official notice is taken that 10 base T is a common differential communication mode.  It would have been obvious to use 10 base T1s because this is a very simple form of bus.  Ohie teaches the driver only as a receiver instead of a transceiver Narayan expressly teaches transceivers Claim 4. Which are combination driver/receiver.

Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References that teach a multiplexer selecting between the data output and one of High-Z or GND or Vcc are cited.
Pao et al PN 3,914,628 teaches a differential driver that receives a standby signal from a controller "Such driver is adapted for connection to a standby signal via line 72. As will be described when such standby signal is high, the driver 12.sub.1 ', in response to the binary input signal applied to line 17', produces a true and complement of such signal at output terminals 36' and 56' respectively. However, if such standby signal is low, the driver produces, at output terminals  36' and 56', a pair of low signals."
Solberg PN 2006/0330620 "While the receiver 120 remains active, a standby timer 122 counts until the length of its count expires. The countdown length may be set by the user or defaulted to a system setting. In sleep mode, power is removed from the receiver 120 and the charging system 100 become inactive. Unlike the idle mode in which the charging system 100 may return to an active state when data is received from the transmitter 120, in some power management systems the portable charging systems 100 may only leave the sleep mode when the power management system is reset. In some systems, a two state element 124 such as a normally open momentary switch maybe used reset the power management system."
Brown et al PN 2005/0030808 "If a standby request was received, the PHY enters standby mode of operation. In an aspect of the invention, if no standby request was received, the transceiver determines whether a wait timer has expired. If the wait timer has not expired, the PHY layer remains in normal operation until the wait timer expires and the PHY layer still has no data to transmit. If the wait timer has expired, the PHY layer enters standby mode." see also fig 4
Sankaran et al PN 10,320,589 a driver that enters sleep mode and wakes up based on commands.  Sankaran et al differs only in that the control chip and the control circuit would be mapped to the same circuit as opposed to the claimed connected control chip and control circuit that is part of the driver circuit.
Hsieh et al PN 8,549,057 teaches multiplexers selecting between the data and High impedance "High-z" fig 4c.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187